THORNTON, J.
This is a case where the order of the Workers’ Compensation Board reversing the referee is defective in that it does not appear that the Board, in arriving at claimant’s unscheduled permanent partial disability, gave sufficient consideration to claimant’s loss of earning capacity. The Board reduced the hearings referee’s permanent partial disability award from 65 percent to 35 percent for a back injury.
The preponderance of medical opinion, as well as claimant’s own testimony, was that claimant is unable to return to any of his previous employments. He is no longer physically capable of doing custodian’s work, carpentry work, painting, farm labor, cannery work or mill work, all of which he did before his industrial accident. The evidence shows that his rehabilitation training as a locksmith fell short of preparing him for employment in that occupation.
On de novo review we conclude that the referee’s award should be reinstated.
Reversed; referee’s order reinstated.